Citation Nr: 1103166	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  09-06 982A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to include 
as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

David S. Ames, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 
1968.  This matter comes properly before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office in Muskogee, 
Oklahoma (RO).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran served 
within Vietnam as defined by VA for the purposes of determining 
presumptive exposure to Agent Orange.

2.  The medical evidence of record does not show that the 
Veteran's prostate cancer is related to military service.


CONCLUSION OF LAW

Prostate cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  38 
U.S.C.A. §§ 1110, 1116, 5103A, 5107 (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).  Prior 
to initial adjudication, a letter dated in April 2006 satisfied 
the duty to notify provisions.  An additional letter was also 
provided to the Veteran in April 2009, after which the claim was 
readjudicated.  See 38 C.F.R. § 3.159(b)(1); Overton v. 
Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran's service 
treatment records, VA medical treatment records, and indicated 
private medical records have been obtained.  VA examinations have 
not been accorded the Veteran, because there is no evidence that 
the Veteran had prostate cancer during military service, or that 
prostate cancer is directly related to military service.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  There is no 
indication in the record that additional evidence relevant to the 
issue decided herein is available and not part of the claims 
file.  As there is no indication that any failure on the part of 
VA to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); 
see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose 
behind the notice requirement has been satisfied because the 
Veteran has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim, to include the 
opportunity to present pertinent evidence.  Simmons v. Nicholson, 
487 F.3d 892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 
F.3d 881, 889 (Fed. Cir. 2007) (holding that although Veterans 
Claims Assistance Act notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error did 
not affect the essential fairness of the adjudication).

Generally, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence 
including that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  For certain chronic disorders, including 
prostate cancer, service connection may be granted if the disease 
becomes manifest to a compensable degree within one year 
following separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.

Additionally, a Veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  
Prostate cancer is deemed associated with herbicide exposure, 
under VA law.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 
3.309(e).

The Veteran served in the Navy, onboard the USS EVERETT F. LARSON 
and was occasionally stationed off the coast of Vietnam.  A May 
2006 information response from the National Personnel Records 
Center (NPRC) stated that the USS EVERETT F. LARSON was in the 
official waters of the Republic of Vietnam from August 11, 1966 
to August 17, 1966, from September 17, 1966 to September 23, 
1966, from September 29, 1966 to October 8, 1966, from October 
18, 1966 to October 29, 1966, from October 22, 1967 to November 
13, 1967, from November 29, 1967 to December 20, 1967, and from 
January 6, 1968 to January 14, 1968.  The NPRC response does not 
provide any information that demonstrates that the Veteran 
personally set foot in the Republic of Vietnam.  The Veteran has 
also submitted copies of a ship's history for the USS EVERETT F. 
LARSON.  Those histories stated that "[o]n 01 October [1966], 
Larson pulled into Danang Harbor and began the gunfire support 
activities, which would last until 06 October [1966]."  No other 
information is provided about the ship entering any port in the 
Republic of Vietnam while the Veteran was aboard, nor does it 
provide any information that demonstrates that the Veteran 
personally set foot in the Republic of Vietnam.  The Veteran's 
available service personnel records do not indicate that he was 
ever on leave or otherwise absent from the ship during any of the 
periods when it was in the waters of Vietnam.  The Veteran's 
service medical records do not include any entries from Vietnam, 
nor any injuries or complaints that would indicate presence in 
Vietnam.  

Most significantly, the Veteran's own lay testimony does not 
demonstrate that he ever set foot in Vietnam.  In a December 2006 
statement, the Veteran said "[i]f we ever made port I don't 
remember, I know at Christmas of [1966/1967] we did put in some 
port, but not sure whether or not it was Viet Nam."  The Veteran 
then referenced the ship's history, stating that it demonstrated 
that "we did sail into DaNang Harbor and gave out 3000 hula 
hoops to the children . . . we did make land in Oct[ober] 1966 in 
DaNang Harbor."  In a March 2009 statement, the Veteran stated 
that the ship's history shows that "[w]e did go into DaNang 
Harbor [on] Oct[ober] 1, 1966 and supported the troops with 
gunfire support . . . my ship did pull into DaNang Harbor and 
some of us did make land as we took Christmas Presents to the 
children."

There are two aspects to the Veteran's statements which do not 
demonstrate his presence on land in Vietnam.  First, the Veteran 
agrees that the only evidence that his ship entered a harbor in 
Vietnam is the period from October 1, 1966 to October 6, 1966, 
when it was in DaNang Harbor.  At the same time, the Veteran only 
indicates a single incident when anyone disembarked from the 
ship, namely an event where sailors delivered hula hoops to local 
children.  Despite the Veteran's statements, this event is not 
recorded in the ship's history.  Furthermore, the Veteran has 
stated that this event was related to the Christmas season, which 
is not consistent with an event that occurred in October.  The 
evidence of record demonstrates that the USS EVERETT F. LARSON 
was not in the waters of the Republic of Vietnam for the 
Christmas of 1966/67, and the Veteran himself stated in December 
2006 that he was unsure of whether the port they put into for 
delivery of the Christmas presents was in Vietnam.  Second, the 
Veteran's statements do not clearly state that he personally set 
foot in Vietnam at any time.  The Veteran stated that he 
remembered pulling into port and that "some of us" got off to 
deliver presents to children, but he did not state that he 
personally got off the ship in Vietnam, nor did he provide any 
specific recollections about being present in Vietnam.  
Accordingly, the Board finds that the Veteran's lay statements do 
not demonstrate that he set foot in the Republic of Vietnam.

Service onboard a 'blue water' naval vessel off the coast of 
Vietnam is not sufficient to establish presumptive exposure to 
Agent Orange.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  
Accordingly, the preponderance of the evidence of record does not 
show that the Veteran ever served within Vietnam as defined by VA 
for the purposes of determining presumptive exposure to Agent 
Orange.  He is not therefore presumed under 38 U.S.C.A. 
§ 1116(f), to have been exposed to herbicide agents, to include 
Agent Orange.

Notwithstanding the foregoing, the United States Court of Appeals 
for the Federal Circuit has determined that the Veterans' Dioxin 
and Radiation Exposure Compensation Standards Act, Pub. L. No. 
98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
Veteran from establishing service connection with proof of actual 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans Claims 
has specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt v. 
West, 12 Vet. App. 164, 167 (1999).

The Veteran's service treatment records are negative for a 
diagnosis of prostate cancer.  After separation from military 
service, a July 2003 private computed tomography report stated 
that the Veteran had a clinical history of prostate cancer.  The 
medical evidence of record shows that prostate cancer has been 
consistently diagnosed since July 2003.

The medical evidence of record does not show that the Veteran's 
prostate cancer is related to military service.  The Veteran's 
service treatment records are negative for any diagnosis of 
prostate cancer.  While the Veteran has a current diagnosis of 
prostate cancer, there is no medical evidence of record that it 
was diagnosed prior to July 2003, over 34 years after separation 
from military service.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition).  In addition, there is 
no medical evidence of record of any kind that mentions a nexus 
between the Veteran's currently diagnosed prostate cancer and 
military service.

The Veteran's statements alone are not sufficient to prove that 
his currently diagnosed prostate cancer is related to military 
service.  Medical diagnosis and causation involve questions that 
are beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  As he is not a physician, the Veteran is not 
competent to make a determination that his currently diagnosed 
prostate cancer is related to military service.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Accordingly, there is no competent evidence of record that 
relates the Veteran's currently diagnosed prostate cancer to 
military service.  As such, service connection for prostate 
cancer is not warranted.  In reaching this decision, the Board 
considered the doctrine of reasonable doubt.  However, as the 
evidence of record does not show that the Veteran ever served 
within Vietnam as defined by VA for the purposes of determining 
presumptive exposure to Agent Orange and there is no competent 
evidence of record that relates the Veteran's currently diagnosed 
prostate cancer to military service, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for prostate cancer, to include as secondary 
to Agent Orange exposure, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


